
	
		I
		111th CONGRESS
		1st Session
		H. R. 576
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2009
			Ms. Giffords
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  refundable investment credit, and 5-year depreciation, for property used to
		  manufacture solar energy property.
	
	
		1.Short titleThis Act may be cited as the
			 Solar Manufacturing Advancement Act of
			 2009.
		2.Refundable
			 investment credit and 5-year depreciation for property used to manufacture
			 solar energy property
			(a)In
			 generalSubparagraph (A) of
			 section 48(a)(3) of the Internal Revenue Code of 1986 (defining energy
			 property) is amended by striking or at the end of clause (vi),
			 by adding or at the end of clause (vii), and by inserting after
			 clause (vii) the following new clause:
				
					(viii)property used to manufacture equipment
				described in clause (i) or
				(ii),
					.
			(b)30 percent
			 creditClause (i) of section 48(a)(2)(A) of such Code is amended
			 by striking and at the end of subclause (III) and by inserting
			 after subclause (IV) the following new subclause:
				
					(V)property described in paragraph
				(3)(A)(viii) but only with respect to periods ending before January 1, 2017,
				and
					.
			(c)Credit To be
			 refundableSubsection (c) of
			 section 38 of such Code (relating to limitation based on amount of tax) is
			 amended by redesignating paragraph (5) as paragraph (6) and by inserting after
			 paragraph (4) the following new paragraph:
				
					(5)Special rules
				for solar energy property manufacturer credit
						(A)In
				generalIn the case of the
				solar energy property manufacturer credit—
							(i)this section and
				section 39 shall be applied separately with respect to such credit,
							(ii)in applying
				paragraph (1) to such credits—
								(I)the tentative
				minimum tax shall be treated as being zero, and
								(II)the limitation under paragraph (1) (as
				modified by subclause (I)) shall be reduced by the credit allowed under
				subsection (a) for the taxable year (other than the solar energy property
				manufacturer credit), and
								(iii)the amount of the solar energy property
				manufacturer credit in excess of the limitation under paragraph (1) (as
				modified by subclause (II)) shall be treated as a credit under subpart
				C.
							(B)Solar energy
				property manufacturer creditFor purposes of this subsection, the
				term solar energy property manufacturer credit means so much of
				the energy credit as is attributable to property described in clause (viii) of
				section
				48(a)(3)(A).
						.
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act and to taxable
			 years ending after such date.
			
